Citation Nr: 0203683	
Decision Date: 04/23/02    Archive Date: 05/02/02	

DOCKET NO.  99-01 988A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of loan guaranty 
indebtedness, plus interest.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1968 to March 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1997 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Committee on Waivers and Compromises in St. Petersburg, 
Florida, that denied waiver of recovery of an overpayment in 
the calculated amount of $30,200 because it would not be 
against equity and good conscience to recover the 
overpayment.  In August 2001, a supplemental statement of the 
case was issued to the veteran indicating that waiver of 
recovery of $12,200 of the original $30,200 of the loan 
guaranty indebtedness, and all interest on that amount, was 
granted.  It was indicated that recovery of the remaining 
loan guaranty indebtedness, in the calculated amount of 
$18,000, plus interest, would not be waived because it would 
not be against the principles of equity and good conscience 
to recover the $18,000, plus interest.


FINDINGS OF FACT

1.  The veteran purchased property in June 1989, secured by a 
VA home loan guaranty, and agreed to indemnify VA in the 
event of a loss following default.

2.  The VA was notified of the veteran's original default in 
March 1993.

3.  The veteran's default resulted in loan guaranty 
indebtedness, after reductions, in the calculated amount of 
$18,000, plus interest.

4.  The veteran was at fault in creating the loan guaranty 
indebtedness and VA was not at fault.

5.  The veteran did not change his position to his detriment 
in reliance on the VA loan guaranty, denial of waiver would 
not defeat the purpose of the benefit, the veteran has not 
relinquished a valuable right or incurred a legal obligation 
in reliance on the benefit, failure to make restitution would 
result in some unfair gain to the veteran and recovery of the 
overpayment would not result in undue hardship.


CONCLUSION OF LAW

Bad faith, misrepresentation, and fraud are not shown, but 
recovery of the loan guaranty indebtedness in the amount of 
$18,000, plus interest, would not be against the principles 
of equity and good conscience.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5302 (West 1991 & Supp. 2001); 38 C.F.R. §§ 1.963, 
1.965 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA's duty to assist claimants has been reaffirmed and 
clarified.   See  Veterans Claims Assistance Act of 2000 
(VCAA).   38 U.S.C.A. §§ 5100, et seq. (West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.159 (2001).  In this regard, the Board 
observes that records relating to the veteran's guaranty VA 
loan have been obtained.  The veteran has been afforded the 
opportunity to have personal hearings, but has indicated that 
he no longer desires to have a personal hearing.  He has 
submitted statements and financial status reports.  He has 
been provided with a statement of the case and supplemental 
statement of the case informing him of the governing legal 
criteria, the evidence considered, and the reasons for the 
decision.  The Board concludes that the VA has complied with 
the VCAA and that the Board may now proceed, without 
prejudice to the veteran, because there is no indication that 
any further notification or development could be undertaken 
that has not already been accomplished.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

At the time of the veteran's purchase of the property in June 
1989 he agreed to indemnify the VA to the extent of any claim 
payment arising from the guaranty or insurance of the 
indebtedness by the VA.  The veteran thereafter made payments 
until 1993 when he became delinquent. 

The mortgagee notified the VA in March 1993 of the 
delinquency.  A memorandum indicates that several attempts 
had been made to contact the veteran, but the veteran had not 
responded.  A June 1993 notice from the mortgagee continues 
to indicate that further attempts were made to contact the 
veteran, as well as provide the veteran further notification 
regarding his delinquency.  However, no contact with the 
veteran had been obtained.  

By letters, dated in June 1993 and August 1994, the VA 
notified the veteran regarding foreclosure proceedings and 
informed him of actions he should take if he desired to avoid 
foreclosure.

The report of a September 1994 appraisal reflects that the 
veteran occupied the home that was subject to the VA guaranty 
indebtedness.  In October 1994 the veteran filed for 
bankruptcy and his bankruptcy proceeding was dismissed in 
March 1995 after the veteran failed to comply with a court 
order.  A May 1995 appraisal reflects that the home was 
vacant and a neighbor reported that the veteran had moved 
approximately 2 months before.

The foreclosure proceeding was completed and resulted in a VA 
loan guaranty debt in the calculated amount of $30,200, plus 
interest.  Of this amount $12,200, plus interest, was 
subsequently waived, leaving loan guaranty debt in the 
calculated amount of $18,000, plus interest.

In February 1997 the veteran submitted a financial status 
report indicating that his total monthly family income was 
$1,718.96.  He reported that his spouse's income was $818.96 
and his income was $900, noting that he had not yet received 
his first paycheck for his employment.  He reported monthly 
expenses totaling $1,978.93.  He indicated that these 
consisted of rent or mortgage of $500, food of $800, 
utilities and heat of $205.93, car gas $70, cable TV $28, 
telephone $50, clothing and school activities $200, medical 
$20, and car insurance of $105.  He reported no debts and 
indicated that his only assets were two automobiles, valued 
at $100 each. He reported that he had two dependents, age 16 
and 24.

In August 1999 he submitted a financial status report 
indicating that his total monthly income was $2,293.96.  He 
indicated that his total monthly expenses were $2,797, 
consisting of rent or mortgage of $650, food $700, utilities 
and heat $230, car maintenance and insurance $413, cable TV 
$32, telephone $50, incidentals $200, and monthly payments on 
contract debt of $522.  He indicated that his assets 
consisted of 2 vehicles, different from the ones reported on 
the previous financial status report, valued at $500 each and 
that he had 1 dependent, aged 27.  He reported that his 
estimated debts were $80,000.

Where fraud, misrepresentation, or bad faith on the part of 
the veteran is shown, denial of waiver of recovery of an 
overpayment may be made without regard to factors considered 
in applying the equity and good conscience standard.  
38 U.S.C.A. § 5302.  Bad faith generally describes unfair or 
deceptive dealing by one who seeks to gain thereby at 
another's expense.  Thus, a debtor's conduct in connection 
with a debt arising from a VA benefit/services program 
exhibits bad faith if such conduct, although not undertaken 
with actual fraudulent intent, is undertaken with intent to 
seek an unfair advantage, with knowledge of  the likely 
consequences, and results in a loss to the Government.  
38 C.F.R. § 1.965(b)(2).  In order to establish 
misrepresentation, the VA must show that there was a willful 
misrepresentation of a material fact or the willful failure 
to disclose a material fact with the intent of obtaining or 
retaining, or assisting an individual to obtain eligibility 
for VA benefits.  In order to determine whether 
misrepresentation exists, VA must prove a willful intent on 
the part of the debtor.  The burden of proof lies solely with 
VA.  38 C.F.R. §§ 1.962(b), 1.965(b)(1).

Recovery of an overpayment of VA benefits may be waived if 
recovery of the indebtedness would be against equity and good 
conscience.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963(a).  The 
phrase "equity and good conscience" means arriving at a fair 
decision between the obligor and the Government.  In making 
this determination, consideration will be given to various 
elements which are not intended to be all-inclusive.  The 
elements are the fault of the debtor where such actions 
contribute to creation of the debt, balancing of faults where 
VA fault is also involved, whether collection of the debt 
would cause the debtor undue financial hardship by depriving 
him of basic necessities, whether collection would defeat the 
purpose of the VA benefit, whether failure to make 
restitution would result in unjust enrichment, and whether 
reliance on VA benefits resulted in relinquishment of a 
valuable right (i.e., changing position to one's detriment).  
38 C.F.R. § 1.965(a).

There is no evidence in the record indicating that there was 
any fault on the part of the VA in creating the loan guaranty 
indebtedness in the calculated amount of $18,000, plus 
interest.  While the veteran has indicated that he was having 
financial difficulties, as well as employment problems, that 
brought about the foreclosure resulting in the loan guaranty 
indebtedness, the record indicates that when he initially 
became delinquent in his mortgage payment he failed to 
respond to inquiries, and as the delinquency continued he 
failed to respond to letters from the VA that were offering 
the possibility that foreclosure could be avoided.  While the 
veteran's delinquency may have been related to his employment 
and financial situation initially, the Board believes that 
his failure to undertake even an attempt, or at least respond 
to letters offering such possibility, constitutes a degree of 
fault on his part in creation of the loan guaranty 
indebtedness.  While the veteran initiated a bankruptcy 
proceeding, he was not discharged as bankrupt, but rather the 
proceeding was dismissed because of his failure to comply 
with a court order.  There is no evidence to controvert the 
above conclusion that the veteran could have responded to the 
letters offering the possibility that foreclosure could be 
avoided.  Accordingly, a preponderance of the evidence is 
against a finding that there was any fault on the part of VA 
and is against a finding that the veteran was not at fault.  

There is no evidence that the veteran changed his position to 
his detriment in reliance on the VA loan guaranty.  A loan 
guaranty assisted him in the purchase of a home and the 
record indicates that at the time of the purchase the veteran 
was able to make payments on the home and continued to do so 
until 1993.  Therefore, it was not to his detriment that he 
purchased the home with the assistance of the VA loan 
guaranty.  Neither is there any evidence that the veteran 
relinquished a valuable right or incurred a legal obligation 
in reliance on the benefit.

Failure to make restitution would result in some unfair gain 
to the veteran.  In this regard, the record indicates that 
the veteran ceased making payments early in 1993.  The record 
further indicates that the veteran continued to live in the 
home, without making any payments thereon, until 
approximately March 1995.  While the veteran did not 
experience any unfair gain as a result of the sale of the 
property or the foreclosure proceeding, the record does 
indicate that he lived rent and mortgage free during the 
above indicated period and to this extent, the Board 
concludes that for him to not make restitution for the loan 
guaranty indebtedness would result in some unfair gain to 
him.

The veteran has indicated in various statements as well as on 
his financial status report that he currently has debt in the 
range of $80,000 to $100,000.  However, he has submitted no 
evidence in support of this claim and an August 2001 credit 
report does not provide any indication that such extensive 
indebtedness exists.  Further, when the veteran has detailed 
his contract indebtedness on his most recent financial status 
report, he has not indicated any debt that would come 
anywhere near approaching such figures.  In the absence of 
any credible evidence supporting the veteran's assertion that 
he currently has debt totaling $80,000 to $100,000, and a 
credit report indicating that such debt does not exist, the 
Board finds that a preponderance of the evidence is against a 
conclusion that the veteran currently has debt totaling 
$80,000 to $100,000.

The veteran has submitted two financial status reports 
indicating that his dependents were ages 24 and 16 in 
February 1997.  Although he has indicated that he still has a 
dependent, age 27, in August 1999, there is no evidence that 
the veteran's dependents are incapable of self-support and 
the Board concludes that the veteran does not currently have 
any dependents, other than his spouse, that may be considered 
in determining whether recovery of the loan guaranty 
indebtedness would defeat the purpose of the benefit or 
result in undue hardship.  The financial status reports, 
submitted by the veteran in February 1997 and August 1999, 
both reflect a negative monthly cash flow.  Both indicate 
that the veteran would be unable to make any contribution 
toward his debt.  In a statement, dated in August 2001, the 
veteran indicated that if the loan guaranty indebtedness 
could be reduced to $1,000 he could pay $40 or $50 a month 
when he worked.

A review of the financial status reports reflects that at the 
time of the February 1997 financial status report the veteran 
had no installment debt reported.  In August 1999 he had 
incurred installment debt from 4 sources.  Further, the 
veteran has reported expenses that would be in excess of the 
amount required to meet the basic necessities of life.  For 
example he could pay his rent, food, and utilities and, at 
the time of the August 1999 financial status report, still 
have in excess of $500 per month available.  The Board 
believes that it is as reasonable for the veteran to pay his 
loan guaranty indebtedness as it is for him to pay contract 
debt incurred with private parties.  On the basis of the 
above analysis, denial of waiver of the loan guaranty 
indebtedness would not defeat the purpose of the benefit 
because the veteran would still be able to maintain his 
current basic living needs and have money remaining to repay 
the indebtedness with.  Further, on the basis of the above 
analysis, recovery of the loan guaranty indebtedness would 
not result in undue hardship because the veteran would still 
be able to afford the basic necessities of life in addition 
to having money remaining with which he could repay the 
indebtedness from.  Accordingly, a preponderance of the 
evidence is against a finding that recovery of the loan 
guaranty indebtedness, in the calculated amount of $18,000, 
plus interest, would be against equity and good conscience.

ORDER

Waiver of recovery of the overpayment of loan guaranty 
indebtedness in the calculated amount of $18,000, plus 
interest, is denied.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


